NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
1-5. (Canceled) 

6. (Currently Amended) A remote driving method using another autonomous device of a network in automated vehicle & highway systems, the remote driving method comprising:
transmitting, by the network to a second device, a message for requesting sensor support, when a first message indicating that first sensor data received by a terminal from a first device is not valid is received from the terminal which is connected to the network and independent of the first and second devices; 
receiving, by the network from the second device, a success response message as a response to the message for requesting sensor support; and 
transmitting, by the network to the terminal, the success response message, 
wherein the message for requesting sensor support includes positional information and driving direction information of the first device, and 
moves, based on the positional information and the driving direction information, to a position for generating second sensor data capable of supporting a sensor indicated by the first message [[indicating that the first sensor data is not valid]]and transmits the second sensor data to the terminal. 

7. (Currently Amended) The remote driving method of claim 6, wherein the message for requesting sensor support includes an Internet protocol (IP) address of the terminal, and the second device is connected to the terminal [[which is the same as the first device]] using the IP address. 

8. (Canceled) 

9. (Currently Amended) The remote driving method of [[claim 8]]claim 6, wherein the terminal determines whether the second sensor data is valid, and when the second sensor data is determined to be invalid, the network receives the first message representing that the first sensor data is not valid again. 

10. (Currently Amended) The remote driving method of [[claim 8]]claim 6, wherein the terminal determines whether the second sensor data is valid, and [[based on the second sensor data determined to be valid, the terminal]] complements the first sensor data using the second sensor data determined to be valid. 

11-13. (Canceled) 

14. (Previously Presented) The remote driving method of claim 6, wherein the first device and the second device communicate with at least one of a mobile terminal, the network and an autonomous vehicle other than the first device and the second device. 

15. (Canceled) 

16. (New) An automated vehicle system for remote driving, comprising: 
a network having a communication system; 
a first vehicle connected to the network; 
a second vehicle connected to the network; and 
a terminal connected to the network and independent of the first and second vehicles,
wherein the network is configured to: 
transmit a message for requesting sensor support to the second vehicle when
receiving from the terminal a first message indicating that first sensor data which the terminal receives from the first vehicle is not valid; 
receive from the second vehicle a success response message as a response to the
message for requesting sensor support; and 
transmit the success response message to the terminal, 
wherein the message for requesting sensor support includes positional information and
driving direction information of the first vehicle, and 
wherein the second vehicle moves, based on the positional information and the driving


17. (New) The automated vehicle system of claim 16, the message for requesting sensor support includes an Internet protocol (IP) address of the terminal, and the second vehicle is connected to the terminal using the IP address. 

18. (New) The automated vehicle system of claim 16, wherein the terminal determines whether the second sensor data is valid, and the network receives the first message representing that the first sensor data is not valid again when the second sensor data is determined to be invalid. 

19. (New) The automated vehicle system of claim 16, wherein the terminal determines whether the second sensor data is valid, and complements the first sensor data using the second sensor data determined to be valid.

These claims have been renumbered claims 1 through 9.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Renumbered claims 1 through 9 have been allowed over the prior art.
Regarding claim 6 (renumbered 1), the claim recites added amended limitations from cancelled claim 8 as follows:

“wherein the message for requesting sensor support includes positional information and driving direction information of the first device, and 
wherein the second device moves, based on the positional information and the driving direction information”.

The examiner is allowing the added amended limitations as neither Yang (CN 109116720 A), Lee (U.S. Pub. No. 2016/0278006 A1), Park (U.S. Pub. No. 2016/0334876 A1), Yi (U.S. Pub. No. 2017/0318622 A1), Johannes (CN 108022441 A), nor Baghel (U.S. Pub. No. 2018/0220280 A1), recite the limitations of a message for requesting sensor support that includes positional information and driving direction information of the first device. Furthermore, neither reference mentions a second device moving based on the positional information and the driving direction information, to a position for generating second sensor data capable of supporting a sensor indicated by the first message. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:

positional information and driving direction information of the first device, (“the current geographic location information of the autonomous vehicle.” (Yang: Detailed ways – 24th paragraph))

Nevertheless, the examiner is allowing the limitations of renumbered claims 1-6 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/J.R.C./Examiner, Art Unit 3667 

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667